70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Marvin E. McNEESE, Appellant,v.UNITED STATES POSTAL SERVICE, Main Post Office, Appellee.
No. 95-2199.
United States Court of Appeals, Eighth Circuit.
Nov. 27, 1995.

Before WOLLMAN, MAGILL and HANSEN, Circuit Judges.
PER CURIAM.


1
Marvin E. McNeese appeals from the district court's1 order granting summary judgment in favor of the United States Postal Service (USPS) in this action seeking to overturn an arbitrator's decision.  We affirm.


2
McNeese alleged that the USPS terminated him from his position after he suffered a disabling injury at work, and that the arbitrator erred in upholding the termination.  McNeese sought only reversal of the arbitrator's decision.  The district court granted the USPS summary judgment, concluding that McNeese did not have standing to appeal the arbitration decision, that 39 U.S.C. Sec. 1206(b) established the union as the legitimately recognized entity with which the USPS must conduct grievance procedures for claims filed by individual employees, and that the arbitration process was final and binding.  See 39 U.S.C. Sec. 1203(a), (b).


3
We conclude the district court properly granted summary judgment on the ground that the arbitrator's decision was final and binding, and that such contract finality precludes review of the correctness of the decision, absent a claim of inadequate union representation.  See Hines v. Anchor Motor Freight, Inc., 424 U.S. 554, 571 (1976);  Abernathy v. United States Postal Service, 740 F.2d 612, 617 (8th Cir.1984).  Because McNeese waived union representation, he has no standing to appeal the arbitrator's decision.


4
Accordingly, the judgment is affirmed.  We deny McNeese's motion for appointment of counsel on appeal.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri